Name: Council Regulation (EEC) No 1505/76 of 21 June 1976 on the Community contribution towards repairing the damage caused to agriculture by the earthquake in May 1976 in the Friuli/Venezia Giulia region
 Type: Regulation
 Subject Matter: NA;  agricultural structures and production;  economic policy;  EU finance;  regions of EU Member States;  deterioration of the environment
 Date Published: nan

 28 . 6 . 76 No L 168/9Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1505/76 of 21 June 1976 on the Community contribution towards repairing the damage caused to agriculture by the earthquake in May 1976 in the Friuli/Venezia Giulia region granting aid from the European Agricultural Guidance and Guarantee Fund (2 ) shall also apply to Community aid provided under Article 1 :  Article 13 ,  Article 14 ( 1 ) ( c), and (2) (a ) and (c),  Article 17,  Article 20 (2), ( 3 ), (4) and (6),  Article 21 (2),  Article 22 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 209 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( 1 ), Whereas the Friuli/Venezia Giulia region was seriously damaged by an earthquake in May 1976 ; whereas the disaster-stricken communes are predominantly agricultural ; Whereas the damage to agriculture is so serious that the farmers cannot repair it unaided ; Whereas the Community should accordingly provide effective and rapid aid for restoring and improving the agricultural potential of the stricken region , 2. Furthermore, Community aid shall be subject to the following special conditions : ( a ) the project must contribute to the economic recovery of agriculture while taking account of the need to increase its productivity, in accordance with Article 39 ( 1 ) ( a) of the Treaty, or to improve the outlets for agricultural products ; (b ) for a given project :  the subsidies granted by the Fund may not exceed 45 °/o of the amount invested ;  the beneficiary of the restoration or improvement operation must participate in its finance ; such financial participation must represent not less than 10 %, if the restoration or improvement relates to facilities for marketing or processing agricultural products ; ( c ) the Italian Republic shall undertake to cover the financing plan, taking account of the Community aid and the participation of the beneficiary. HAS ADOPTED THIS REGULATION : Article 1 Within the limits of the funds allocated for this purpose in the Budget, the Community shall contribute, on the conditions laid down in Article 2 and in accordance with the procedure referred to in Article 3 , to the restoration and improvement of :  production conditions in agriculture or on farms,  facilities for marketing or processing agricultural products , which are required in the Friuli/Venezia Giulia region as a result of the damage caused by the earthquake in May 1976. Article 2 1 . The following provisions of Council Regulation 17/64/EEC of 5 February 1964, on the conditions for Article 3 The following procedure is laid down for aid provided under Article 1 : ( 1 ) Opinion delivered on 18 June 1976 (not yet published in the Official Journal). ( 2 ) OJ No 34, 27. 2. 1964, p. 586/64. No L 168/10 Official Journal of the European Communities 28 . 6 . 76 ( a ) applications for aid may be submitted to the Commission at any time, but not later than 31 October 1976 ; however, applications relating to investments in farms can be submitted up to 31 December 1976. Article 4 The following provisions of the financial Regulation No 73/91 /ECSC, EEC, Euratom, of 25 April 1973 , applicable to the general budget of the Communities ( x ) shall apply in the same way to funds allocated in the Budget for financing the actions provided for by the present Regulation :  Article 6 (5 ),  Article 40 (2),  Article 114. (b ) the Commission must take all necessary measures to ensure that a decision on the substance of each individual case is taken not later than six weeks following receipt of the information required for its decision ; ( c ) the Commission shall , as far as possible, consult the Standing Committee on Agricultural Structures on the draft decisions on the substance at the regular meetings of that Committee, although such consultation may not prevent the adoption of the decisions within the period laid down in (b); failing this, the Commission shall inform the Committee as soon as possible of the decisions which it has taken. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1976 . For the Council The President J. HAMILIUS H OJ No L 116, 1 . 5 . 1973, p. 1 .